DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/21 has been entered.
 
The Amendment filed 5/12/21 has been received, entered into the record, and carefully considered. The following information provided in the amendment affects the instant application by:
	Claims 43 and 80 have been amended.
	Claims 88-89 have been added.
	Claims 1, 3-25, 27-30, 32-38, 42, 46-50, 53-57, 60-67, and 70-76 have been canceled.
Remarks drawn to rejections of Office Action mailed 11/12/20 include:
112 2nd paragraph rejections: which have been overcome in part by applicant’s amendments and have been withdrawn in part.

102(b) rejection over Kikuchi et al.: which has been overcome by applicant’s amendments and has been withdrawn. The compositions of Kikuchi relied upon comprise the compounds of formula 1 and 2 in ethyl acetate and water, which would not be considered a pharmaceutical composition that is in aqueous or solid formulation.

An action on the merits of claims 2, 26, 31, 39-41, 43-45, 51-52, 58-59, 68-69, and 77-89 is contained herein below. The text of those sections of Title 35, US Code which are not included in this action can be found in a prior Office action.

Election/Restrictions
	As set forth in the action mailed 11/12/20 – the elected species comprising pharmaceutical compositions comprising a therapeutically effective amount of the compound of formula 10 elected by applicants identified as: 1,3,4-O-Ac3ManAc, is free of the art. The search was expanded to include compounds having the structure: 
    PNG
    media_image1.png
    210
    264
    media_image1.png
    Greyscale
which is addressed in the rejections below. The 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 86-88 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
	Claims 86-88 are drawn to a pharmaceutical composition comprising a compound of formula I, or a pharmaceutically acceptable salt thereof “in an amount of 0.1 mg and 400 mg.” Thus it appears applicants are claiming the compound of formula I in an amount of 400.1 mg (400 plus 0.1) which was not set forth in the disclosure as originally filed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 80-89 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 80 and 88-89 recite the broad recitation of one of R1, R2, R3, and R4 being –C(O)alkyl, and the claims also recite one of R1, R2, R3, and R4 being –C(O)(CH2)nCH3 where n is 0-18 which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
It is noted that applicant’s amended claim 80 in the second line under the formula, but the 4th line contains the same error.
Claim 89 is indefinite wherein the claim states that “at least one of R1, R2, R3, and R4 is FI”. It is unclear as to what “FI” is. The examiner believes applicants intended the “FI” to actually be “H”.
All claims which depend from an indefinite claim are also indefinite. Ex parte Cordova, 10 U.S.P.Q. 2d  1949, 1952 (P.T.O. Bd. App. 1989).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 2, 26, 31, 43-45, 59, 68, 69, and 77-89 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8,916,544. Although the claims at issue are not identical, they are not patentably distinct from each other because the compositions claimed therein would render obvious the instant compositions and methods claimed. It is noted that the compounds of ‘544 would all anticipate the compounds in the compositions instantly claimed. Moreover, it would have been obvious to modify the compositions of ‘544 to be aqueous or a solid formulation since these very features are suggested in ‘544. For example, when looking at what was embraced by a “pharmaceutically acceptable carrier” as in the ‘544 claims, the instant compositions would have been prima facia obvious since ‘544 teaches the compositions can have water as a carrier (see column 28) or also be solid formulations (see paragraph bridging columns 27 and 28). Likewise, the compositions therein are set forth as being useful for cancer (see claim 8) rendering obvious the instant methods of treating the same.

Claims 2, 26, 31, 43-45, 59, 68, 69, and 77-89 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,067,960. Although the claims at issue are not identical, they are not patentably distinct from each other because the compositions claimed therein would render obvious the instant compositions and methods .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2, 26, 31, 43-45, 59, 68, 69, and 77-89 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kikuchi et al. (Life Sciences, 80, 2006, pp 160-165).
	The claims of the instant application are drawn to various compositions and methods of treating cancer comprising the modified compounds of formula I of claim 43. The compositions are in aqueous or solid formulation and comprise a [pharmaceutically acceptable carrier. 
	Kikuchi et al. teach that compounds of the formula 
    PNG
    media_image2.png
    238
    636
    media_image2.png
    Greyscale
or 
    PNG
    media_image3.png
    247
    637
    media_image3.png
    Greyscale
are effective in suppressing the cell growth in K562 and HL-60 cells and would be good lead compounds for antiproliferative drugs in treating cancer.
	What is not exemplified is the compositions being in aqueous or solid form, or to actually administering the drugs to a subject having cancer.
	However, it would have been prima facia obvious to one of ordinary skill in the art at the time of the invention to administer the drugs to treat cancer since the reference actually suggests doing the same. The reference states that the compounds would be good lead compounds for antiproliferative drugs in treating cancer – thus a skilled artisan would have found it obvious to administer the same to a subject in need thereof to treat the cancer. Further, formulating the compounds therein into an aqueous or solid formulation would have additionally been prima facia obvious since these are routine manners in formulating anticancer drugs. Applicants have shown nothing surprising or unexpected about formulating the compounds as aqueous or solid formulations, and actually states the compositions can be aqueous or non-aqueous and be in many different forms. See page 40 which states that “other formulations may conveniently be presented in unit dosage form, e.g. tablets and sustained release capsules, and in liposomes, and may be prepared by any methods well known in the art of pharmacy.” As such, applicants recognize that is routine to modify formulations in any manner well known in the art of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVISS C MCINTOSH III whose telephone number is (571)272-0657. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRAVISS C. MCINTOSH III
Primary Examiner
Art Unit 1623



/TRAVISS C MCINTOSH III/Primary Examiner, Art Unit 1623